internal_revenue_service department of the treasury number release date index number legend individual individual company esop x shares dollar_figurey dollar_figurez washington dc person to contact telephone number refer reply to cc tege eb qp2- plr-158083-02 date february dear this responds to your letter requesting a ruling on behalf of the above-named taxpayers that under the facts described below the taxpayers will have substantially complied with the requirements of sec_1042 of the internal_revenue_code_of_1986 code and the applicable regulations in connection with the sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company individual sec_1 and are husband and wife their filing_status for their u s individual_income_tax_return is married filing joint_return the company is a domestic_corporation with only one class of common_stock outstanding at the time of the sale to the esop and at present the company has never had any stock outstanding that was readily_tradable on an established_securities_market the company established an esop which is intended to be qualified under sec_401 and to meet the requirements of sec_4975 of the code on date individual sec_1 and sold x shares of common_stock of the company to the esop for a purchase_price of dollar_figurey as a result of the sale individual sec_1 plr-158083-02 and realized a gain of dollar_figurez individual sec_1 and had held the common_stock for more than years and had not received the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied after the transaction the esop held more than of the total value of the outstanding_stock of the company individual sec_1 and represent that at all times before and after the transaction they intended to defer recognition of the gain on the sale under sec_1042 on the date of the transaction company executed a statement of consent pursuant to sec_1042 whereby the company agreed to be bound by the terms of sec_4978 and sec_4979a the attorney handling the transaction advised individual of some of the requirements for electing deferral of gain under sec_1042 the attorney did not however advise individual sec_1 or of the requirement that a statement of purchase be notarized within days of each purchase of qualified_replacement_property individual sec_1 and placed the proceeds from the esop transaction into several segregated jointly-owned accounts at various investment firms in a series of transactions from date through date individual sec_1 and invested the proceeds of the sale in stock of domestic operating corporations individual sec_1 and intended these shares to be qualified_replacement_property however individual sec_1 and did not execute a notarized statement of purchase until the series of transactions was complete individual sec_1 and relied on their long-standing tax_return_preparer to prepare their u s individual income_tax returns individual instructed the tax_return_preparer that dollar_figurey had been received as proceeds from the sale of company stock to the esop and that it was intended to defer recognition of gain on this transaction under sec_1042 the tax_return_preparer did not attach any of the required statements to the tax_return that he prepared or advise individual sec_1 and that the tax_return he had prepared was incomplete without the required statements as a result none of the required statements were attached to the tax_return that individual sec_1 and filed on or about date in date individual realized that the required statements had not been attached to the tax_return and that the statements of purchase had not been notarized within the required day period upon completing the series of transactions through which qualified_replacement_property was acquired individual sec_1 and promptly executed a notarized statement of purchase pursuant to sec_301_9100-2 of the procedure and administration regulations as of a date on or before date individual sec_1 and filed an amended u s individual_income_tax_return for which included the required statement of election statement of consent and notarized statement of purchase you have requested a ruling that based on the specific facts of this case the taxpayer will be treated as having substantially complied with the requirements for an plr-158083-02 election for the nonrecognition of gain under sec_1042 and that the election will be treated as having satisfied the requirements of sec_1_1042-1t of the temporary income_tax regulations sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer's holding_period with respect to the qualified_securities is at least years determined as of the time of the sale for taxable years beginning after date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation plr-158083-02 sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer's income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 and sec_301_9100-2 also provide an automatic_extension of time to make certain statutory elections sec_301_9100-1 of the regulations defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 defines a statutory election as an election whose due_date is prescribed by statute sec_301_9100-2 provides that an automatic_extension of months from plr-158083-02 the due_date of a return excluding extensions is granted to make a statutory election whose due_date is the due_date of the return or the due_date of the return including extensions provided that the taxpayer timely filed its return for the year the election should have been made and the taxpayer takes corrective action as defined in paragraph c of this section within the 6_month period sec_301_9100-2 provides that corrective action means taking the steps required to file the election in accordance with the statute or the regulation published in the federal_register for those elections required to be filed with a return corrective action includes filing an original or an amended_return for the year the statutory election should have been made and attaching the appropriate form for or statement for making the election taxpayers who make an election under an automatic_extension and all taxpayers whose tax_liability would be affected by the election must file their return in a manner that is consistent with the election and comply with all other requirements for making the election for the year the election should have been made and for all affected years otherwise the irs may invalidate the election literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly with respect to the present ruling_request because the deadline for making an election to defer recognition of gain under sec_1042 is set by sec_1042 as the due_date including extensions of the taxpayer's return for the year of the sale sec_1042 is a statutory election accordingly sec_301_9100-2 provides an automatic_extension of months from the due_date of the return for the year in which the sale to the esop was made in order to make a sec_1042 election provided that the taxpayers' return was timely filed for the year the election should have been made and the taxpayer takes corrective action as defined in sec_301_9100-2 within the 6_month period in the present case individual and 2's tax_return for the year of the sale to the esop was filed before the due_date set forth in sec_1042 and corrective action within the meaning of sec_301_9100-2 was taken by individual sec_1 and before months from such due_date with respect to the notarized statements of purchase individual sec_1 and relied on the advice of tax professionals concerning the requirements necessary to complete the sec_1042 election in a timely and correct manner promptly upon discovering that the statements of purchase were not notarized in a timely manner individual sec_1 and completed a notarized statement of purchase for the qualified_replacement_property therefore based on the specific facts of this case and representations made by individual sec_1 and and provided that the esop was qualified under sec_401 and met the requirements of sec_4975 of the code at the time of the sale we conclude that individual sec_1 and have substantially complied with the requirements for an election under sec_1042 of the code and that the election will be treated as plr-158083-02 satisfying the requirements of sec_1042 and of sec_1_1042-1t of the temporary income_tax regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours robert d patchell chief qualified_plans branch division counsel associate chief_counsel tax exempt and government entities enclosures copy for purposes cc
